On January 24,2007, the defendant was sentenced to a commitment to the Department of Corrections for a term of five (5) years, for placement into an appropriate correctional facility or program as determined by the Department of Corrections, for the offense of Burglary, a felony. This sentence shall run consecutive to Ravalli County Cause No. DC-99-08.
On November 1,2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was represented by T. Geoffrey Mahar who appeared via videoconference.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review *130Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Done in open Court this 1st day of November, 2007.
DATED this 15th day of November, 2007.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.